          Case 1:19-cr-00395-BAH Document 2 Filed 12/03/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                     :
                                              :       Criminal No. ______________________
               v.                             :
                                              :
LARRY HARMON,                                 :
                                              :       FILED UNDER SEAL
                       Defendant.             :

        GOVERNMENT’S MOTION TO SEAL THE CRIMINAL INDICTMENT
        AND TO DELAY ENTRY ON THE PUBLIC DOCKET OF THE FILING
             OF THIS MOTION TO SEAL AND RELATED MATTERS

       The United States of America, by and through its attorneys, the United States Attorney for

the District of Columbia, respectfully moves this Court to seal this application and requested order,

the Criminal Indictment, as well as all other pleadings, proceedings, records and files in this case,

and for permission to disclose the existence and contents of the Criminal Indictment in the above-

captioned matter, as needed, to EUROPOL, INTERPOL, and appropriate foreign authorities so

that law enforcement officials in this country and in such other countries as may become necessary

may further their efforts to obtain custody of the defendant. In support of this motion, the

Government states as follows:

       Background and Basis for Sealing

       On December 3, 2019, the Grand Jury returned an original Indictment charging the above-

listed defendant with Operating an Unlicensed Money Transmitting Business, in violation of Title

18, United States Code, Section 1960(a); Money Transmission Without a License, in violation of

District of Columbia Code, Section 26-1023(c); and Conspiracy To Launder Monetary

Instruments, in violation of Title 18, United States Code, Section 1956(h). An arrest warrant will

be requested for the defendant as a result of the Indictment.
           Case 1:19-cr-00395-BAH Document 2 Filed 12/03/19 Page 2 of 4



       Sealing is necessary because the criminal indictment and related pleadings contain

sensitive information, the disclosure of which would not be in the interest of the defendant, the

government, or the public.

       Based on the nature of the ongoing criminal investigation, the government submits that

public disclosure of this indictment would likely compromise this ongoing criminal investigation

by (1) placing the personal safety of the defendant, undercover agents, other law enforcement

officials and innocent third parties at substantial risk; (2) alerting potential target(s) of the

investigation; (3) causing prospective witnesses to be deterred from testifying or to be less likely

to provide truthful testimony to the grand jury; and (4) causing potential witnesses and target(s) to

destroy documents and other evidence.

       It is common practice for individuals associated with criminal organizations to check the

Court=s electronic filing system known as PACER or the public record in the Criminal Clerk's

office to ascertain whether the government has filed any pleadings under seal. In this case, the

defendant is a technologically savvy individual who has operated a large-scale criminal enterprise

on the Internet. Consequently, public notice of the filing of the sealed pleadings or proceedings,

itself, is likely to compromise any ongoing criminal and grand jury investigation that would stem

from this case.

       Accordingly, the government submits that these facts present an extraordinary situation

and a compelling governmental interest which justify not only the sealing of the criminal

indictment, and all other pleadings, records, proceedings, and files in this case, but also a delay in

the public docketing of the filing of these sealed pleadings and the accompanying order. See

Washington Post v. Robinson, 935 F.2d 282, 289 (D.C. Cir. 1991).




                                                  2
           Case 1:19-cr-00395-BAH Document 2 Filed 12/03/19 Page 3 of 4



       Request to Share Arrest Warrant with Foreign Law Enforcement

       At this time, defendant is believed to maintain residences both inside United States and

outside the United States, specifically, in Belize. Accordingly, the government expects it may be

necessary to seek such steps as an INTERPOL “red” notice, to seek the location and arrest of a

wanted person with a view towards extradition, a provisional arrest warrant, which would allow

for the defendant to be taken into custody by another country to facilitate extradition, and

ultimately an extradition from a foreign jurisdiction. All of those steps may require the

government to share the indictment, related indictment affidavit, and arrest warrant with

EUROPOL, INTERPOL and/or appropriate foreign authorities. Accordingly, the government

moves to seal this application and requested order, the indictment, related indictment affidavit,

records, proceedings, files, and arrest warrant in the above-captioned matter, and for permission

to disclose the existence and contents of the indictment, supporting affidavit, and arrest warrant in

the above-captioned matter, as needed, to EUROPOL, INTERPOL and appropriate foreign

authorities in order to facilitate the defendant’s arrest and prosecution.




                                                  3
          Case 1:19-cr-00395-BAH Document 2 Filed 12/03/19 Page 4 of 4



       WHEREFORE, for the foregoing reasons and for any other such reasons as may appear to

the Court, the government respectfully requests that the Court grant this motion and enter the

attached proposed order.



                                           Respectfully submitted,


                                           JESSIE K. LIU
                                           UNITED STATES ATTORNEY
                                           D.C. Bar Number 472845


                                    By:    /s/ Christopher B. Brown
                                           Christopher B. Brown
                                           Assistant United States Attorney
                                           D.C. Bar Number 1008763
                                           555 4th Street, N.W., Room 4241
                                           Washington, D.C. 20530
                                           Office: (202) 252-7153
                                           Fax: (202) 514-6010
                                           Christopher.Brown6@usdoj.gov




                                              4
